Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 1 of 33 PageID #: 2584




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )       No. S1-4:18 CR 975 CDP
                                                )
 DUSTIN BOONE, and                              )
 CHRISTOPHER MYERS,                             )
                                                )
        Defendants.                             )

        REDACTED NOTICE OF INTENT TO USE ADDITIONAL INEXTRICABLY
      INTERTWINED EVIDENCE AND/OR RULE 404(b) EVIDENCE, RULE 804(b)(5)
                   EVIDENCE, and

        COMES NOW, the United States of America, by and through Sayler A. Fleming, United

 States Attorney for the Eastern District of Missouri, and Robert F. Livergood and Carrie Costantin,

 Assistant United States Attorneys for said District, and files this notice in accordance with Rule

 404(b) of the Federal Rules of Criminal Procedure to provide reasonable notice in advance of trial

 of the permitted purposes for which the Government intends to offer the evidence at trial, to

 provide notice of Rule 804(b)(5) Evidence, and to file a motion

              . This notice only pertains to additional evidence not previously presented to the

 Court. The Government relies on the Court’s prior ruling and intends to admit the following

 exhibits that have previously been admitted at trial: Government Exhibits 246, 247, 248, 249,

 250, 251, 252, 253, 254, 255, 256, 258, 260, 262, 263, 264, 265, 266, 268, 269, 270, 274, 275, and

 276. This case is set for trial on June 7, 2021.

        The Government asserts that the evidence listed in this notice is, in fact, intrinsic to the

 charged offenses and therefore not subject to Rule 404(b). The Government notifies the defendants


                                                    1
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 2 of 33 PageID #: 2585




 of its intended use of the listed evidence.




        All exhibits listed in this document, other than those previously admitted during the first

 trial, are contained on a DVD and submitted to the Court's chambers and mailed to the attorneys

 for the defendants.

 I.     Introduction

        The Superseding Indictment charges defendant Dustin Boone with violating 18 U.S.C. §§ 2

 and 242 (deprivation of civil rights under color of law); and defendant Christopher Myers with

 violating 18 U.S.C. § 1519 (destruction, alteration, or mutilation of evidence in a federal

 investigation). Both Boone and Myers were law enforcement officers at the time of the offenses.

 II.    Factual Background

        Following the acquittal on September 15, 2017, of former St. Louis Metropolitan Police

 Department (“SLMPD”) Officer Jason Stockley on a state murder charge stemming from an

 officer-involved shooting, there were multiple days of concentrated protests in and around St.

 Louis, Missouri. SLMPD and the City of St. Louis had notice of the impending verdict, planned

 their protest response, and organized its officers into response teams. Many officers, including

 defendants Boone and Myers, were detailed to the Civil Disobedience Team (CDT). SLMPD

 Detective L.H., a 22-year veteran officer of SLMPD, was assigned to work in an undercover

 capacity during the protests and was tasked with documenting protest activity and property

 destruction.

                                                 2
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 3 of 33 PageID #: 2586




        The Arrest and Assault of L.H.

        During the evening of September 17, 2017, two days after the protests began, L.H. was

 working undercover and ended up at or around the St. Louis Public Library at the corner of 14th

 Street and Olive Street. At around the same time, Boone, Myers, and other CDT officers were

 walking north on 14th Street toward Washington Avenue. The CDT officers were walking in a

 double-file line. While the CDT was walking on 14th Street, there was very little protest activity

 at the intersection of 14th Street and Olive Street.

        As the CDT approached the corner of 14th Street and Olive Street, CDT officers began

 running toward individuals who were running from pepper balls being dispersed by the SLMPD

 SWAT. L.H. was present in the area in his capacity as an undercover officer and was not

 committing any crime.

        L.H. was standing on the corner of 14th Street and Olive Street between a portable

 generator and a traffic box. Believing that L.H. was a protester, defendants Boone and Hays took

 L.H. into custody. While taking him into custody, defendant Boone and Hays assaulted LH, using

 physical force that was both unnecessary and unreasonable. While L.H. was on the ground, and in

 a confined area, multiple officers were around him, struggling with his body and yelling at L.H. to

 put his hands out. Throughout the arrest, L.H. never resisted any of the officers around him or

 otherwise did anything to warrant the use of physical force against him. Nonetheless, officers used

 physical force against L.H. Specifically, Boone knelt on L.H.’s back and forced his head down on

 the cement, while telling L.H. not to look at him; Hays delivered strikes to L.H.’s body with his

 riot baton; and Myers intentionally mutilated or broke L.H.’s cellular phone and removed the

 battery from his camera. Boone’s, Myers’, and Hays’ actions were without reason or provocation,

 and inconsistent with when it is lawful and appropriate for an officer to use such physical force.


                                                   3
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 4 of 33 PageID #: 2587




          A cell phone recording made by L.H. during his arrest and assault captured Hays’ and other

 voices yelling at L.H., as well as images of Myers’s face.

          The following day, after roll call at the Electrician’s Hall, a member of the SLMPD CDT

 team requested that all officers involved with the arrest at 14th Street and Olive Street meet him

 outside. Defendants Boone, Hays, Myers, Colletta, and a few other officers went outside. While

 meeting with the member of the command staff, the CDT officers learned that the arrestee was

 L.H. During this meeting, Boone admitted his role in the arrest.

 III.     Forfeiture by Wrongdoing 1

          Legal Argument

                   Testimonial Statements

          The Sixth Amendment provides that a defendant has the right to confront the witnesses

 against him or her. U.S. Const. amend. VI. The Confrontation Clause applies to testimonial

 evidence. See Crawford v. Washington, 541 U.S. 36, 68 (2004). 2 Only testimonial statements

 "cause the declarant to be a 'witness' within the meaning of the confrontation clause." Davis v.

 Washington, 547 U.S. 813, 821 (2006), citing Crawford, 541 U.S. at 51. Testimonial statements

 include, but are not limited to, "ex parte in-court testimony or its functional equivalent-that is,

 material such as affidavits, custodial examinations, prior testimony that the defendant was unable

 to cross-examine, or similar pretrial statements that declarants would reasonably expect to be

 used prosecutorially, . . . extrajudicial statements . . . contained in formalized testimonial




 1
   With great thanks to Sydney Alizadeh, an intern for the United States Attorney's Office, who conducted much of
 the legal research in this section.
 2
   "Where nontestimonial hearsay is at issue, it is wholly consistent with the Framers' design to afford the States the
 flexibility in their development of hearsay law. . . and as would an approach that exempted such statements from
 Confrontation Clause scrutiny altogether. Where testimonial evidence is as issue, however, the Sixth Amendment
 demands what the common law required: unavailability and a prior opportunity for cross-examination.". Crawford,
 541 U.S. at 68.
                                                            4
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 5 of 33 PageID #: 2588




 materials, such as affidavits, depositions, prior testimony, or confessions, . . . statements that

 were made under circumstances which would lead an objective witness reasonably to believe

 that the statement would be available for use at a later trial, [and] . . . [s]tatements taken by

 police officers in the course of interrogations. . . ." Crawford, 541 US at 51-2. If a statement is

 not testimonial, then the Confrontation Clause does not apply. In the instant case, the

 Government will seek to introduce text messages and the occurrence of FaceTime

 communications (not the content), between Ashley Marie Ditto and Boone. As those

 communications were not made in anticipation of litigation, they would not be testimonial in

 nature. Even if they were considered testimonial, they should be permitted because of the

 application of the doctrine of forfeiture by wrongdoing.

                 Wrongful Conduct

         The rule of forfeiture by wrongdoing applies "where the defendant engaged in wrongful

 conduct designed to prevent a witness's testimony." Giles v. California, 554 U.S. 353, 367

 (2008). The "rule of forfeiture by wrongdoing , , , extinguishes confrontation claims on

 essentially equitable grounds. . . ." Crawford, 541 U.S. at 62; Davis v. Washington, 547 U.S.

 813, 834 (2006); United States v. Carlson, 547 F.2d 1346, 1359 (8th Cir. 1976). A defendant

 who forfeits his right of confrontation also forfeits his hearsay rights. Cf. Giles, 554 U.S.. at 364-

 65 ("No case or treatise that we have found, however, suggested that a defendant who committed

 wrongdoing forfeited his confrontation rights but not his hearsay rights.").

         The forfeiture by wrongdoing rule was codified in Federal Rule of Evidence 804(b)(6).

 Id. Rule 804(b)(6) provides that the rule against hearsay does not apply when a "statement

 offered against a party that wrongfully caused—or acquiesced in wrongfully causing—the

 declarant's unavailability as a witness, and did so intending that result." Fed. R. Evid. 804(b)(6).


                                                    5
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 6 of 33 PageID #: 2589




 This exception only applies if a witness is not available because the defendant intended to make

 the witness unavailable. Giles, 554 U.S. at 367.

         In order to apply the forfeiture by wrongdoing exception, “a trial court must find, by a

 preponderance of the evidence, that (1) the defendant engaged or acquiesced in wrongdoing (2)

 that was intended to render the declarant unavailable as a witness and (3) that did, in fact, render

 the declarant unavailable as a witness.” United States v. Dinkins, 691 F.3d 358, 383 (4th Cir.

 2012); see also United States v. Scott, 284 F.3d 758, 762 (7th Cir. 2002). The wrongdoing does

 not require a criminal act. Scott, 284 F.3d at 765, citing Fed. R. Evid. 804(b)(6) advisory

 committee's note for 1997 Amendments ("The wrongdoing need not consist of a criminal act.").

 What is required is "conduct causing the absence of a witness . . . whatever the nature of the

 wrongdoing." Fowler v. Fox, 1:18-cv-01516-NONE-JLT (HC), 2020 WL 605349, *5 (E.D. Cal,

 Feb. 7, 2020) (citation omitted).

         "Wrongdoing under this forfeiture doctrine can include conduct that is otherwise legal,

 including marriage with a victim to prevent her testimony through invocation of the marital

 privilege. Collusion by a defendant with a witness not to testify at criminal trial also satisfies the

 doctrine of forfeiture by wrongdoing." Id. (citations omitted); Massachusetts v. Szerlong, 933

 N.E.2d 633, 638 (Mass. 2010). 3 It is sufficient to show that defendant's conduct, although not

 criminal, put the witness beyond the authority of the court. Fowler, 2020 WL 605349, *5. It is

 not necessary to "show that the defendant threatened, coerced, persuaded, or pressured a witness

 to avoid testifying, or physically prevented the witness from testifying. Where a defendant



 3
   The marital privilege has two parts: the testimonial privilege which permits a spouse to refrain from testifying
 against the other spouse, and the marital communications privilege where either spouse can prevent the other from
 testifying about confidential communications made during the marriage. Montague, 421 F.3d at 1103. In Montague,
 the Government established by a preponderance of the evidence that the defendant procured his wife's unavailability
 as a witness. See id. at 1103.
                                                          6
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 7 of 33 PageID #: 2590




 actively assists a witness's efforts to avoid testifying, with the intent to keep the witness from

 testifying, forfeiture by wrongdoing may be established regardless of whether the witness

 already decided on her own not to testify." Szerlong, 933 N.E.2d at 638-39 (internal quotations,

 brackets and citation omitted). As the Fowler court noted, "[a]lthough criminal defendants have

 no duty to assist the state in proving their guilt, they do have a duty to refrain from acting in

 ways that destroy the integrity of the trial system." Id. citing Davis, 547 U.S. at 833.

                Procedure

        As stated above, the Government must show that (1) the defendant engaged or acquiesced

 in wrongdoing (2) that was intended to render the declarant unavailable as a witness and (3) that

 did, in fact, render the declarant unavailable as a witness. Once the Government has shown these

 factors, the Sixth Amendment's right of confrontation is extinguished, and the Rule 804(b)(6)

 hearsay exception applies.

        In order to show the declarant is unavailable, Rule 804(a) indicates that "[a] declarant is

 considered to be unavailable as a witness if the declarant is . . . absent from the trial or hearing

 and the statement's proponent has not been able, by process or other reasonable means, to

 procure . . . the declarant's attendance, in the case of hearsay exception under" Rule 804(b)(6).

 Fed. R. Evid. 804(b)(a)(5)(A). An evidentiary hearing may be held to determine whether a

 spouse is freely invoking the spousal privilege or is being coerced, but the court cannot force the

 spouse invoking the testimonial privilege to explain their reasons for invoking it. Montague, 421

 F.3d at 1102-1103. The district court may rely on proffered evidence in making its

 determination. Id. (in Montague the defense stipulated to the proffer). Federal courts generally

 required the "preponderance-of-the-evidence standard." Davis, 547 U.S. at 833; United States. v.

 Emery, 186 F.3d 921, 926 (8th Cir. 1999); see also United States v. Montague, 421 F.3d 1099,


                                                   7
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 8 of 33 PageID #: 2591




 1102 (10th Cir. 2005).

          Application of Forfeiture by Wrongdoing Rule

          Here, the Government seeks to introduce text messages and other communications

 between Ashley Marie Ditto and Boone. The text messages are non-testimonial because they

 were not made in anticipation of litigation. The Government contends that Boone married Ashley

 Marie Ditto, at least in part, to wrongfully render her unavailable to testify as a witness. It is

 anticipated that Ashley Marie Ditto will assert the spousal privilege and will be unavailable to

 testify at trial.

          The Government proffers that on September 17, 2017, Boone was broadcasting the

 protest to Ashley Marie Ditto when the assault of L.H. occurred. On that particular day, Boone

 had a cell phone affixed to his garments in such a manner as to allow it to capture the events

 during the protest. (Exhibit 1). He then started to communicate with Ashley Marie Ditto using

 text messages and FaceTime. 4 FaceTime calls are not recorded nor stored by Apple. 5 Apps can

 be used to record the calls, but there is no indication that Boone used such an app to record

 FaceTime phone calls on September 17, 2017, nor were any such videos located.

          Boone and Ashley Marie Ditto frequently used FaceTime to communicate with each

 other. From June 30, 2017, to September 18, 2017, they communicated via FaceTime on at least

 24 occasions that were at least two minutes in duration. See, infra, Sections V(B(1) - V(B)(3).

 Additionally, Boone frequently video recorded while on duty. See, infra, Section V(C).

          As he had done many times in the past, prior to the assault on L.H. on September 17,

 2017, Boone communicated with Ashley Marie Ditto. See, infra, Section V(B)(2). He started off


 4
   According to the website MacRumors, "Facetime is Apple's video and audio chatting platform that lets iPhone
 users communicate with one and other through the standard FaceTime video protocol or using the FaceTime audio
 feature." See https://www macrumors.com/guide/facetime/; see also https://support.apple.com/en-us/HT209110.
 5
   See https://techboomers.com/t/facetime-safety-security-privacy.
                                                       8
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 9 of 33 PageID #: 2592




 with a 31 second FaceTime with Ashley Marie Ditto, at 8:41 p.m. He then texted her that he

 would FaceTime her when he got closer. He said he would not talk with her but would try to get

 the phone close to his radio so that Ashley Marie Ditto could hear the radio too. Then at 8:46

 p.m. he started to FaceTime her and it lasted for 59 minutes and 28 seconds.

          At about 8:53 p.m., while Boone's FaceTime was active, the assault of L.H. began.

 During the assault, police were yelling at L. H. to "Get on the ground," "hands out," and "let me

 see your hands." At about 9:46 p.m. the FaceTime between Boone and Ashley Marie Ditto

 ended. At 9:52 p.m., Ashley Marie Ditto texted, "Lol no! That's so gross. But damn you guys

 need to practice more. Even I was confused. One guy was sayin HANDS DOWN, HANDS

 DOWN, Next dude saying HANDS UP. Then HANDS DOWN, HANDS DOWN, GET YOUR

 FUCKIN HANDS UP. 🤣🤣🤣🤣🤣🤣🤣🤣" 6                     Then Ashley Marie Ditto texted that the FaceTime was

 "cool." See, infra, Section V(B)(2).

          The next day, at 1:00 p.m., Boone texted Kyle Santa that he was getting his "ass chewed

 for the [L.H.] stuff . . . " Around 3:15 p.m., Boone texted Randy Hays that "Everyone seems to

 think that we r ok. Still don't like it hanging over me tho!" (Gov. Ex. 260 – from first trial). Four

 minutes later he texted Ashley Marie Ditto, " Nothing about that story to anyone please. Not

 something I am proud of and not entertaining at all at this point. I love you." She responded, "No

 way. I would never say anything. My heart hurts for you." See, infra, Section V(B)(2).



                                                                                      The next day, August 15,

 2018, Defendant Boone and Ashley Marie Ditto obtained a marriage license. (Exhibit 3). On that


 6
   "The rolling on the floor laughing emoji is a more intensive version of the face with tears of joy emoji. Also know
 as the ROFL emoji, it depicts a smiling face crying tears of joy while leaning to one side, as if rolling over with
 uncontrollable laughter. It is used to mark anything that is extremely hilarious." See
 https://www.dictionary.com/e/emoji/rolling-floor-laughing-emoji/
                                                           9
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 10 of 33 PageID #: 2593




 same day, they were married by the Honorable Richard M. Stewart, Associate Circuit Judge in

 St. Louis County, Missouri. Id.




                                              10
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 11 of 33 PageID #: 2594




                                                                          .




                                        11
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 12 of 33 PageID #: 2595




        These facts indicate that at least one of the reasons that Boone and Ashley Marie Ditto

 were married is so that she would not have to testify. The FaceTime and text messages indicate

 that Ashley Marie Ditto was able to view what was occurring when L. H. was assaulted by

 police. Furthermore, once Boone realized that L.H. was a police officer, he asked her not to tell

 anyone about what happened.




        Unavailability to testify




        Conclusion

        As this proffer shows, Boone and his girlfriend, Ashley Marie Ditto, exchanged text


                                                 12
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 13 of 33 PageID #: 2596




 messages that he was going to broadcast the protest to her on September 17, 2017. He used

 FaceTime to broadcast the protest, including the assault of L.H., to Ashley Marie Ditto. Ashley

 Marie Ditto observed the protest and assault and commented, via text messages, that she

 observed the assault. Boone, on September 18, 2017, asked Ashley Marie Ditto not to tell anyone

 about it.




 IV.     Rule 404(b)

         Rule 404(b) states, in part:

         (1) Evidence of any other crime, wrong, or act is not admissible to prove a person’s

             character in order to show that on a particular occasion the person acted in

             accordance with the character.

         (2) This evidence may be admissible for another purpose, such as proving motive,

             opportunity, intent, preparation, plan, knowledge, identity, or absence of

             mistake, or lack of accident.

 Fed. R. Evid. 404(b)(1) and (2). Such evidence is admissible if “(1) it is relevant to a material

 issue; (2) it is similar in kind and not overly remote in time to the crime charged; (3) it is supported

 by sufficient evidence; and (4) its potential prejudice does not substantially outweigh its probative

 value.” United States v. Smith, 978 F.3d 613, 616 (8th Cir. 2020) (citation and internal quotations


                                                   13
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 14 of 33 PageID #: 2597




 omitted). Rule 404(b) is a rule of inclusion. United States v. Pierson, 544 F.3d 933, 940 (8th Cir.

 2008). The Court conducts a Rule 403 balancing test to determine whether the evidence’s probative

 value is substantially outweighed by the danger of unfair prejudice. Id.

        “Rule 404(b) applies only to extrinsic, not intrinsic, evidence.” United States v. Thomas,

 760 F.3d 879, 883 (8th Cir. 2014); United States v. Guzman, 926 F.3d 991, 999 (8th Cir. 2019).

        Intrinsic evidence is evidence offered for the purpose of providing the context in which the

 charged crime occurred, completes the story, or provides a total picture of the charged crime.

 Thomas, 760 F.3d at 883. “A jury is entitled to know the circumstances and background of a

 criminal charge. It cannot be expected to make its decision in a void-without knowledge of the

 time, place and circumstances of the acts which form the basis of the charge.” United States v.

 Moore, 735 F.2d 289, 292 (8th Cir. 1984), see also United States v. Hall, 604 F.3d 539, 543 (8th

 Cir. 2010) (“‘We have consistently held crimes or acts which are inextricably intertwined with the

 charged crime are not extrinsic and Rule 404(b) does not apply.’ Evidence of other crimes or acts

 is inextricably intertwined if it is an >integral part of the immediate context of the crime charged.”

 (citations omitted)).

        In United States v. Johnson, 463 F.3d 803, 808 (8th Cir. 2006), the court stated:

        We have held that Rule 404(b), which governs the admission into evidence of
        wrongful conduct other than the conduct at issue, applies “only to ‘extrinsic’ and
        not to ‘intrinsic’ evidence.” United States v. Swinton, 75 F.3d 374, 377 (8th Cir.
        1996). Evidence of other wrongful conduct is considered intrinsic when it is offered
        for the purpose of providing the context in which the charged crime occurred.
        United States v. Forcelle, 86 F.3d 838, 842 (8th Cir.1996). Such evidence is
        admitted because “the other crime evidence ‘completes the story’ or provides a
        ‘total picture’ of the charged crime.” Id.

 Here, except as otherwise noted, the additional evidence completes the story and provides a total

 picture of the charged crimes.

                                                  14
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 15 of 33 PageID #: 2598




        An example of a text message being used as intrinsic evidence is found in United States v.

 Ross, 969 F.3d 829 (8th Cir. 2020). In that case, defendants Ross and King decided to commit a

 robbery because King needed money to make a car payment. Ross sent a text message to King:

 “Sup foo lets rob these Mexicans down here.” Two days later, Ross sent another text message to

 King asking to meet. King responded that he was on the way. Id. at 835. Ross and King then

 carjacked, kidnapped and eventually murdered the victim. Id. Ross and King were identified and

 charged. Id. at 836.

        King and Ross proceeded to trial. During the trial, the district court admitted the text

 message, “Sup foo lets rob these Mexicans down here.” The court of appeals found that even

 though the victim was not Mexican, the message was inextricably intertwined with the charged

 offense: “The evidence suggested that the motive for the robbery was pecuniary gain, so it was

 reasonable to infer that the identity of the victim was not central to the conspiracies: a proposal to

 rob ‘Mexicans’ easily could have evolved into a plan to rob [the victim].” Id. at 842.

        The texts described below, complete the story and provide a total picture of the charged

 crimes. If the Court concludes that the texts are not inextricably intertwined, the texts are

 nonetheless admissible under Rule 404(b) to prove “motive, intent, preparation, plan, knowledge,

 identity, absence of mistake, or lack of accident.” Fed. R. 404(b); see also Pierson, 544 F.3d at

 940.

 V.     Records to be used at trial

        A. Boone’s Text Messages

                1. Boone’s Text Message from March 20, 2017, 9:07

        Boone’s text is intrinsic evidence because the text provides the context in which the

 charged crime occurred by telling the complete story. The text, “Fuckin niggers,” is probative of


                                                  15
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 16 of 33 PageID #: 2599
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 17 of 33 PageID #: 2600




 unreasonable seizure and force. See Jury Instructions (Doc. #392), at 13-17.

         If the Court determines it is not intrinsic evidence, it is admissible under Rule 404(b) to

 show that Boone “acted willfully when he deprived [L.H.] of his right to be free from unreasonable

 force.” United States v. Colin J. Boone, 828 F.3d 705, 711 (8th Cir. 2016). In the Colin J. Boone

 case, the defendant was charged with using unreasonable force in violation of 18 U.S.C. § 242.

 The charged offense occurred in 2013 when the defendant kicked a suspect in the face. Id. at 708.

 During the trial that followed, the Government introduced a video of the defendant using force

 against another suspect in 2009. There, he lifted the suspect by her arm and assaulted her with his

 hands. Id. at 710. The Eighth Circuit Court of Appeals held that the 2009 incident was admissible

 under Rule 404(b). It found evidence of the defendant’s use of force against the 2009 suspect was

 relevant to show that the defendant “acted willfully when he deprived [the 2013 suspect] of his

 right to be free from unreasonable force.” Id. at 711. The defendant “placed his state of mind

 squarely at issue and rendered evidence of his prior use of unreasonable force probative of his

 intent, knowledge, motive, and absence of mistake in his use of force against [the 2013 suspect].”

 Id. at 711.

         Boone’s texts are probative of his intent and motive to assault protesters and are against

 his code of ethics as a law enforcement officer. See, supra, Special Order 1-07. The texts show that

 Boone’s subsequent actions regarding L.H. were willful, and were committed with a bad purpose

 or improper motive to disobey or disregard the law and his intent to deprive a protester, in this

 case L.H., of his right to be free from the use of unreasonable seizure and force. See Jury

 Instructions (Doc. #392), at 13-17.




                                                 17
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 18 of 33 PageID #: 2601
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 19 of 33 PageID #: 2602
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 20 of 33 PageID #: 2603
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 21 of 33 PageID #: 2604
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 22 of 33 PageID #: 2605
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 23 of 33 PageID #: 2606
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 24 of 33 PageID #: 2607
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 25 of 33 PageID #: 2608
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 26 of 33 PageID #: 2609




         D. Boone’s Communications concerning drugs

         Text messages, photographs, and reminders on Boone's phone show that he has

 communicated about his use of drugs from November 2016 through May 2018. These drugs

 include Concerta, Adderall, Amphetamine Salt, addie, and Mydayis.

         Regarding the effects of the drugs, Boone described the effects of Concerta and Adderall

 in a text on October 2, 2017: "Depends on if he wants to feel like he feels like seeing in HD and

 making night turn into day (adderall) or if he just wants to feel a really really focused white guy

 (concerta). Adderall is essentially cocaine base in a compressed pill form....... it’s pretty special.

 It makes u chew on ur tongue and lick ur lips like a crack head and u can’t stop talking for the

 first 8 hours. It is also nearly impossible to get drunk AND cures hangovers in a matter of 11

 minutes. I’m not even lying about ANY of that Kyle! Lol I’m serious!"

         Amphetamine salt combo is the generic for Adderall. 7 Regarding Mydayis, the Mydayis

 website states: "Mydayis is a federally controlled substance (CII) because it contains

 amphetamine that can be a target for people who abuse prescription medicines or street drugs." 8

 Addies is another name for Adderall. 9

         Boone's use of Adderall and Adderall related drugs constitutes 404(b) evidence. As the

 following text messages show, Boone not only used the drugs but provided them to others. The


 7
   https://www.goodrx.com/blog/whats-the-difference-between-adderall-and-adderall-
 xr/#:~:text=The%20generic%20for%20Adderall%20is,medications%20contain%20amphetamine%20and%20dextro
 amphetamine.
 8
   See the following website:
 https://www.mydayis.com/?utm_medium=cpc&utm_source=google&utm_campaign=TAK%7CMydayis%7CADH
 D%7CDTC%7C%7C%7CMydayis+Consumer+Branded&utm_term=mydayis_exact&utm_content=Brand+-
 +Mydayis+Only&gclid=EAIaIQobChMI0qXnsbiu8AIVmbfICh01cAQJEAAYASAAEgJNBfD_BwE&gclsrc=aw.d
 s
 9
   Addies: "A shortened way of saying Adderall, also known as the Smart Drug or Study Drugs. It is a prescription
 drug to treat ADHD, but it often dangerously used by kids to focus on exams." https://www.imom.com/a-guide-to-
 teen-drug-slang/
                                                       26
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 27 of 33 PageID #: 2610
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 28 of 33 PageID #: 2611
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 29 of 33 PageID #: 2612
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 30 of 33 PageID #: 2613
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 31 of 33 PageID #: 2614
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 32 of 33 PageID #: 2615




 VI.    Conclusion

        For the foregoing reasons, the Government respectfully requests that the Court admit the

 evidence outlined above because the evidence is intrinsic to the charged offenses, or, in the

 alternative, pursuant to Rule 404(b), to permit the introduction of Ashley Marie Ditto's text

 messages for the truth of the matter asserted,




                                                  Respectfully submitted,

                                                  SAYLER A. FLEMING
                                                  United States Attorney

                                                   /s/ Robert F. Livergood
                                                  ROBERT F. LIVERGOOD, #35432MO
                                                  CARRIE COSTANTIN #35925
                                                  Assistant United States Attorneys
                                                  111 S. 10th Street, Rm. 20.333
                                                  St. Louis, Missouri 63102
                                                  (314) 539-2200




                                                  32
Case: 4:18-cr-00975-ERW Doc. #: 415-1 Filed: 05/06/21 Page: 33 of 33 PageID #: 2616




                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 6, 2021, the foregoing was filed electronically with the Clerk

 of the Court to be served by operation of the Court=s electronic filing system upon the following:

 Patrick S. Kilgore
 Attorney for Dustin Boone
 1015 Locust
 Suite 914
 St. Louis, MO 63101
 Email: patrick@patrickkilgorelaw.com; and

 N. Scott Rosenblum
 Attorney for Christopher Myers
 120 S. Central Ave.
 Suite 130
 Clayton, MO 63105
 Email: srosenblum@rsflawfirm.com.




                                              /s/Robert F. Livergood
                                              ROBERT F. LIVERGOOD, #35432MO
                                              Assistant United States Attorney




                                                 33
